DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Susan Morse on 1 October, 2020.
The application has been amended as follows: 
	Cancel claims 5-7, 20-22 and 34
In claim 1, on line 4, after “displays” insert --the single visual field of--
In claim 1, at the end of the claim before the “.”, insert
--wherein, 
the sensing region of the surgical site also includes at least a part of the first area imaged by the endoscope, and
the circuitry is further configured to 
detect an occurrence of a medical abnormality in the region inside the first area imaged by the endoscope based on a result of the sensing by the monitoring sensor, and

	In claims 8 and 10, on line 1, delete “7” and insert --1--
	In claim 9, on line 1, delete “5” and insert --1-- 
	In claim 14, on line 4, delete “a” and insert --the--
	In claim 19, on line 4, after “displays” insert --the single visual field of--
	In claim 19, at the end of the claim before the “.”, insert
--wherein, 
the sensing region of the surgical site also includes at least a part of the first area imaged by the endoscope, and
the circuitry is further configured to 
detect an occurrence of a medical abnormality in the region inside the first area imaged by the endoscope based on a result of the sensing by the monitoring sensor, and
generate the notification information based on whether or not the occurrence location of the medical abnormality is within the first area imaged by the endoscope--
	In claim 23, on line 2 delete “20” and insert --19--
	In claims 24-25, on line 1, delete “22” and insert --19--
	In claim 29, on line 4, before “the first area” delete “a” and insert --the-- 
Election/Restrictions
Claims 1, 8-12, 14, 19, 23-26 and 29 are allowable. 
The restriction requirement among Groups 1-5 as set forth in the Office action mailed on 23 August, 2019, has been reconsidered in view of the allowability of claims The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 2-4, 13, 15-18, 27-28, and 30-33, directed to nonelected Groups, are hereby rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-4, 8-19 and 23-33 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, (claim 1) a surgical system comprising: 
an endoscope with a single visual field, a first area of a surgical site occupies an entirety of the field,
a monitor displaying this visual field, 
a sensor configured to sense a characteristic of the surgical site in a sensing region including a second area of the surgical site outside of the first area, and at least part of the first area
circuitry configured to

	generate a notification based on the detection, the notification being based on whether or not a location of the detected abnormality is within the first area (claim 1). 
(claim 19) circuitry configured to 
receive an image from an endoscope with a single visual field, a first area of a surgical site occupies an entirety of the field,
display the visual field of the first area on a monitor, 
based on the result of a sensor configured to sense a characteristic of the surgical site in a sensing region including a second area of the surgical site outside of the first area, and at least part of the first area, 
detect an abnormality in both the first area and the second area based on the sensing by the sensor, 
		generate a notification based on the detection, the notification being based on whether or not a location of the detected abnormality is within the first area. (claim 19) 
	Fulghum (US PGPUB 2002/0161282) teaches the above except the sensor being configured to sense a characteristic of the surgical site in a sensing region including a second area outside the first area, and where the circuitry is configured to detect an abnormality in the second area, and base the notification on whether or not the abnormality is in the first area. 
Hotto et al. (US PGPUB 2011/0301414) teaches the above except for the notification generated by the circuitry being based on whether or not the location of the detected abnormality is within the first area. 
There is no reason or suggestion provided in the prior art to modify the above taught devices to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276.  The examiner can normally be reached on 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AARON B FAIRCHILD/Examiner, Art Unit 3795